By the Court, Sanderson, J., on petition for rehearing:
In his petition for a rehearing counsel complains that we have assumed, rather than decided, that an “ outstanding-title” may he tried in an action for partition. On that head it is sufficient to say that we have assumed nothing of the kind. No question as to an “ outstanding title” is made in the case. As to title the only question presented is whether, at the time of the death of Carmen, she, or Dolores, was the owner of the lot. If Carmen was the owner, then the plaintiff has become a tenant in common with Dolores. If Dolores was the owner, then the plaintiff has acquired no title and is not a tenant in common with Dolores, and is, therefore, not entitled to a partition. That such a question may be tried in an action for partition may have been assumed rather than decided, for, in common with other Courts, we sometimes assume what is too obvious for argument.
Whether the plaintiff and defendant are tenants in common is the first issue to be tried, if made, in an action of this character. If the Court finds the issue in favor of the defendant, the action is at an end. The idea that a party sued in partition cannot deny that he is a tenant in common and set up that he is the sole owner of the premises, is simply preposterous. There never has been a time when he could not. Under the old system, if this was done, the partition was stayed, and the parties were sent to a Court of law to try the issue, for the simple reason that a Court of equity could not try it. If the Court of law found the issue in favor of the plaintiff, the Court of Chancery then proceeded with the partition; if for the defendant, the hill was dismissed. But the reason for this practice does not exist under our system. On the contrary, we have hut one Court, which has in the premises all the powers of both law and equity Courts uuder the old system; and there is, therefore, in such a case no necessity for two actions, one at law and the other in equity, as under the former system. On the contrary, the Court proceeds in one action, and first tries *468and determines all the questions at law; and if the decision is favorable to the plaintiff, then takes up and disposes of the equitable part of the case ; if for the defendant, the partition is denied without any further action. This was expressly decided in De Uprey v. De Uprey, and reaffirmed in Morenhout v. Higuera ; but as counsel is disposed not to so understand those cases, we have thought proper again to declare such to be the rulé.
Upon the other points we have no occasion to add to our former opinion.
Rehearing denied.
Neither Mr. Justice Rhodes nor Mr. Justice Shatter expressed an opinion.